Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1/8, specification fails to provide support for “on a condition that the first power save preference is accepted by the STA, include the STA within the selected group of STAs using the first power save preference and 
on a condition that first power save preference is rejected, negotiate a second power save preference to include the STA in another selected group of STAs” (emphasis added)
According to specification in published version (US 2019/0037489), 
[0118] The AP may request a schedule change by transmitting an action frame or any management or control frames containing a new PSR IE with new Schedule Spec, MAC Spec and PHY Spec fields. For example, the AP may request a change of schedules when the AP needs to support other STAs of higher priority or when the interference has increased or decreased. The AP may transmit an action frame or any management or control frames with a PSR IE in which the Schedule Spec is set to all `0`s which will delete any existing schedules. The STA may respond with an action frame or any management or control frames containing the same PSR IE to confirm its acceptance of the new schedule. The STA may also respond with an action frame or any management or control frames with a new PSS IE if the new schedule is not acceptable in order to start a new two-way negotiation. 

[0118 and Fig.13] in the specification only discloses the STA will respond to the power save schedule change transmitted by the AP, but the specification fails to disclose the AP will perform further action when the AP receives the response for power save schedule change from the STA. So, the AP does neither perform actions of include the STA within the selected group of STAs using the first power save preference, nor negotiate a second power save preference to include the STA in another selected group of STAs in response to receiving the response from the STA.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2/9, it recites “The AP of claim 1, wherein the processor is configured to receive a second request for a second power save preference from the STA.” (emphasis added) Since there is no mention of first request in amended claim 1 and claim 2, it is suggested to change to “The AP of claim 1, wherein the processor is configured to receive a first [[second]] request for a second power save preference from the STA.
Regarding claims 3/10, it recites “The AP of claim 1, wherein being configured to determine whether to accept the first power save preference comprises being configured to determine to propose a third power save preference” (emphasis added). Since the first power save preference is transmitted by the AP, it does not make sense for the AP to determine whether to accept the first power save preference because decision of accepting the first power save preference is determined by a UE.
Regarding claims 4/11, it recites “The AP of claim 1, wherein the processor is configured to receive the first power save preference in an association request.” Since the first power save preference is transmitted by the AP, so it does not make sense for the AP to receive the first power save preference. 
Regarding claims 5/12, it recites “The AP of claim 1, wherein the processor is configured to send the first a response to the broadcast in a probe response.” Since the 
Claims 6-7 and 13-14 are rejected for the same reason as stated in claim 5

Response to Arguments
Applicant’s arguments with respect to claims 1-14 filed on 06/14/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added features to Independent claims. Said newly added features have been rejected over USC 112 rejections, rendering Applicant's arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411